DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2020/0204329 A1 to Fujishiro et al. (hereinafter “Fujishiro”) discloses a radio terminal according to one embodiment receives multicast data belonging to an MBMS service from a base station. The radio terminal includes a receiver configured to receive configuration information indicating one or more common resource pools shared by a plurality of radio terminals to transmit feedback information corresponding to the multicast data to the base station, the configuration information including information indicating a correspondence relationship between an attribute of the feedback information and a common resource pool and/or a signal sequence; a controller configured to select a specific common resource pool used for transmission of the feedback information and/or a specific signal sequence used for transmission of the feedback information, based on the attribute of the feedback information to be transmitted to the base station and the correspondence relationship; and a transmitter configured to transmit the feedback information to the base station by using the specific common resource pool and/or the specific signal sequence. Fujishiro does not explicitly disclose a method for wireless communications at a user equipment (UE), comprising: receiving, from a base station, a downlink grant that indicates a set of downlink resources for a downlink transmission .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-20, 22-29, and 45 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476